        Case 1:20-cv-02195-CRC Document 10-6 Filed 09/30/20 Page 1 of 2
                                                                          U.S. Department of Homeland Security
                                                                          500 C Street, S.W. Mail Stop 3172
                                                                          Washington, DC 20472-3172




                                      June 26, 2020

SENT VIA E-MAIL TO: foia@americanoversight.org

Mr. Austin Evers
American Oversight
1030 15th Street, NW
Washington, District of Columbia 20005

Re: FEMA FOIA Case Number 2020-FEFO-00815

Dear Mr. Evers:

This letter acknowledges receipt of your Freedom of Information Act (FOIA) request to the
Department of Homeland Security (DHS), Federal Emergency Management Agency (FEMA),
dated and received in this office on June 18, 2020. You are seeking the following records
relating to the COVID-19 response:

“1. Records sufficient to show protocols, policies, and processes for receiving and tracking
requests from states, territories, and the District of Columbia for supplies needed to respond to
the novel coronavirus outbreak, including, but not limited to, ventilators, diagnostic equipment,
and personal protective equipment (PPE). Responsive records date range is from April 20, 2020,
through the date of the search.

2. Records sufficient to show protocols, policies, and processes for distributing or directing the
sale of supplies needed to respond to the novel coronavirus outbreak, including, but not limited
to ventilators, diagnostic equipment, and personal protective equipment (PPE). Responsive
records date range is from April 20, 2020, through the date of the search.

3. Records sufficient to show distributions of personal protective equipment (PPE) from the
Strategic National Stockpile (SNS). Responsive records date range is from April 9, 2020,
through the date of the search.

4. Records sufficient to show any and all distributions of equipment or supplies from the
Strategic National Stockpile (SNS). Responsive records date range is from April 9, 2020,
through the date of the search.”
        Case 1:20-cv-02195-CRC Document 10-6 Filed 09/30/20 Page 2 of 2
                                                                       U.S. Department of Homeland Security
                                                                       500 C Street, S.W. Mail Stop 3172
                                                                       Washington, DC 20472-3172




Your request is being referred to DHS for review and direct response to you. DHS contact
information is as follows:

                                Privacy Office, Mail Stop 0655
                              Department of Homeland Security
                             2707 Martin Luther King Jr. AVE SE
                                 Washington, DC 20528-065
                                      FOIA@hq.dhs.gov

Please note this is not a denial of your FOIA request for FEMA’s records. DHS will process
your FOIA request and contact you regarding their release determination.

Thank you for your interest in FEMA.

                                           Sincerely,
                                            BROOKE E        Digitally signed by BROOKE E
                                                            NICHOLAS

                                            NICHOLAS        Date: 2020.06.26 10:19:00
                                                            -04'00'

                                           Brooke Nicholas
                                           Lead Government Information Specialist
                                           Information Management Division
                                           Office of the Chief Administrative Officer
                                           Federal Emergency Management Agency
                                           U.S. Department of Homeland Security
